Citation Nr: 1125873	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel












INTRODUCTION

The Veteran served on active duty from June 1975 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran has had hypertension since service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his hypertension was incurred during his period of active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

In this case, VCAA notice letters were sent to the Veteran in February 2006 and May 2010. The Board need not, however, discuss the sufficiency of these letters or VA's development of the claim in light of the fact that the Board is granting the Veteran's claim in full.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought on appeal.

Analysis 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In the present appeal, the Veteran contends that he developed hypertension while on active duty.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).

The Veteran's service treatment records reflect an elevated blood pressure reading of 140/90 at a May 1978 reenlistment physical.  While this examination report recommended that the Veteran's blood pressure be rechecked in three months, the record does not indicate that such an evaluation(s) was(were) ever conducted.  In fact, the remainder of the service treatment records do not include a diagnosis of hypertension, and, at the July 1985 separation examination, the Veteran specifically denied having high or low blood pressure.  

According to the post-service medical records, the Veteran first exhibited an elevated blood pressure reading [of 134/98] at an October 1986 private treatment session, just 14 months after discharge from active duty.  The Veteran's private treatment records indicate that these elevated readings continued until he was diagnosed with hypertension in October 1988.  For example, a May 1988 private treatment record documented the Veteran's blood pressure was 174/120.  Recent medical records reflect a continued diagnosis of hypertension.  See, e.g., an August 2006 statement from P.L., M.D.  

In short, when viewed as a whole and in resolving all reasonable doubt in the Veteran's favor, the Board finds that the clinical evidence of record illustrates continuity of symptomatology starting in service, continuing until diagnosis in October 1988, and indeed remaining thereafter.  Continuity of symptomatology is therefore established.  As such, the Board finds that the evidence of record supports a grant of service connection for hypertension.  

While the Board acknowledges that the Veteran has argued that service connection for hypertension is warranted as secondary to his claimed in-service exposure to asbestos and ionizing radiation, the Board need not address these alternative theories of entitlement as service connection is being granted herein based on continuity of symptomatology.  For the reasons set forth above, the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


